wn S&F BH

a DD

10
11
(2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-mc-80215-WHO Document 23

Katie J.L. Scott (Cal. Bar No. 233171)

Email address: katie.scott@arnoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real

Building 5, Suite 500

Palo Alto, California 94306

Telephone: (650) 319-4500

Facsimile: (650) 319-4700

Jennifer Sklenar* (Cal. Bar No. 200434)

Email address: jennifer.sklenar@arnoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Ave, NW

Washington, DC 20001-3743

Telephone: (202) 942-5000

Facsimile: (202) 942-5999

*Admitted in NY and CA only;

Practice limited to matters before

federal courts and federal agencies

Attorneys for BGI Americas Corp.,
MGI Americas, Inc. and Complete
Genomics, Inc.

Filed 12/02/19 Page 1 of 3

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION

IN RE APPLICATION OF ILLUMINA
CAMBRIDGE LTD.

 

Case No. 3:19-mc-80215-WHO

DECLARATION OF MARIA HANSEN
IN SUPPORT OF MOTION TO QUASH
OR LIMIT SUBPOENA

 

 

 

HANSEN DECL. ISO MOTION TO QUASH OR LIMIT SUBPOENA

CASE NO. 3:19-MC-80215-WHO

 
es)

Co SS S41 DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mc-80215-WHO Document 23 Filed 12/02/19 Page 2 of 3

I, Maria Hansen, declare as follows:

L, I have personal knowledge of the facts stated herein. I could and would testify that
the following facts are true and correct, to the best of my knowledge, if called upon to do so.

ae Iam employed by Complete Genomics, Inc. (“CGI”), located at 2904 Orchard Pkwy,
San Jose, California, 95134. I joined CGI in April 2011.

3s CGI performs sequencing-related research and development. It does not perform
Sequencing services commercially or sell sequencers or reagent kits to customers.

4. My title is Senior Manager, Financial Analyst and Costing and I am responsible for
maintaining CGI’s financial and accounting information, preparing financial reports, and supporting
operations functions,

5, I also manage the finances for MGI Americas, Inc. (“MGI Americas”). MGI
Americas is an affiliate of CGI in the United States that does not have sufficient business activity to
warrant having its own finance employees. For MGI Americas, I am responsible for maintaining
MGI Americas financial and accounting information and preparing financial reports. Additionally, I
assist in the establishment of process to support the current and future operations functions of MGI
Americas.

6. I have reviewed Illumina Cambridge Ltd.’s subpoena for documents to CGI, attached
hereto as Exhibit A.

7: I have reviewed Illumina Cambridge Ltd.’s subpoena for deposition testimony to
CGI, attached hereto as Exhibit B.

8. I have reviewed Illumina Cambridge Ltd.’s subpoena to MGI Americas, attached
hereto as Exhibit C.

9. As Senior Manager, Financial Analyst and Costing for CGI and MGI Americas, I
manage the financial information for CGI and MGI Americas in an Oracle database. I do not have
access to the financial systems of any other BGI- or MGI-related entity. Specifically, I do not have
access to the financial systems for MGI Tech, BGI Genomics, BGI Americas, or any BGI or MGI
affiliates in Europe. I am not aware of any employees of CGI or MGI Americas having access to
these other entities’ financial systems because such access is tightly controlled.

ols
HANSEN DECL. ISO MOTION TO QUASH OR LIMIT SUBPOENA CASE NO. 3:19-MC-80215-WHO

 
10
11
12
13
14
15
16
iby
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mc-80215-WHO Document 23 Filed 12/02/19 Page 3 of 3

10. With respect to the documents identified in Request Nos. 1-2 in the subpoenas to CGI
and MGI Americas, with one exception, the requested information is maintained in systems that are
outside the United States and are not accessible by CGI or MGI Americas employees. My
understanding is that this information is maintained in financial systems in Europe and/or China. To
my knowledge, the sole exception to this is that I have access to MGI Tech financial data from June
2, 2016 to July 31, 2018 because MGI Tech shared the Complete Genomics’ Oracle database during
this timeframe. I was not responsible for managing this MGI Tech financial data, and could not
attest to its accuracy or completeness.

11. | With respect to Request No. 3, I am not aware of any document that identifies “which
BGI Entity is responsible for the manufacture, distribution, import, offer for sale and sale of BGI
Sequencers and Sequencing Reagent Kits in Denmark, German, Switzerland and Turkey.” If such
document exists, I am not aware of anyone at CGI or MGI Americas having such documents.

12. With respect to Request Nos. 4-13, I have no knowledge of the requested documents.
Such documents are directed to technical issues, which are outside my finance-related role for CGI
and MGI Americas.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on December RX, 2019, in Divaw sod. 4 Ge OC4; i (location).

VWgr—

Maria Hansa \\

De
HANSEN DECL. ISO MOTION TO QUASH OR LIMIT SUBPOENA CASE NO. 3:19-MC-80215-WHO

 
